NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
GRUNLEY CONSTRUCTION CO., INC.,
Appellant,
V. .
THE ARCHITECT OF THE CAPITOL, (
Appellee.  §
2010-6001 _
Appea1 from the G0vernment Acc0untabi1ity Office,
C0ntract Appea1s B0ard, CAB N0. 2009-1.
GRUNLEY CONSTRUCTION CO., INC.,
Appellee,
V.
THE ARCHITECT OF THE CAPITOL,
Appellant.
2011-6011

GRUNLEY CONSTRUCTION V. AOC 2
Appeal from the Government Accountability Ofiice,
Contract Appeals Board, CAB No. 2009-1.
ORDER
Grunley Construction Co., Inc. moves for a 49-day ex-
tension of time, until January 31, 2011, to file its brief
The Office of the Architect of the Capitol moves for an
extension of time to file its brief.
The court determines to treat these petitions in the
nature of cross-appeals A consolidated briefing schedule
will be directed after the motion to dismiss 2010-6001 is
decided, if appropriate The revised official::~cap,tion is
reflected above. . »
Accordingly,
IT ls ORoERED TH,AT:
(1) The revised official caption is reflected aboVe.
(2) The motions are denied as 1noot. The briefing
schedule is stayed pending disposition of the motion to
dismiss 2010-6001.
FOR THE CoURT
959 29 mm 131 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Herman M. Braude, Esq.
Steven J. Gil]ingham, Esq.
FILEB
u.s. couFrr oF APPEALs ron
S19 THE FEoeni1_cmr:un
DEC 2 9 2010
.|AN HDi`€BALY
CLERK